Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 4,684,215 A), and further in view of Weis (US 5,898,517).
Regarding claim 1, Shaw teaches an electro-optical transducer for converting an electrical signal delivered by a physical measurement sensor into an optical signal, said electro-optical transducer comprising:
an optical fiber comprising a section of optical fiber comprising a sensitive area [col. 1:5-10 fiber optic sensors; col. 18:25-35 An acoustic transducer 122 is mechanically coupled to the 
a piezoelectric actuator comprising at least one piezoelectric assembly comprising [col. 12:35-40 The separate ridges are individually driven by a conventional driving circuit 82. This driving circuit can be a camshaft, individual solenoids, piezoelectric transducers or any other device capable of moving the ridges independently in a predetermined sequence.]
a piezoelectric bar, the piezoelectric bar extending longitudinally at rest substantially parallel to the longitudinal axis [fig. 14 shows horizontally distributed rectangular electrodes], said piezoelectric bar being provided with a pair of electrodes [col. 21:1-10 and fig. 14 show electrodes #163-166 along piezoelectric jacket #162] between which the piezoelectric bar is intended for being supplied with electricity by means of an electrical signal [col. 19:45-55 The transducer 136 can be any conventional transducer which can convert electrical driving signals on a pair of wires 140 to mechanical vibrations which are coupled to the medium 134. Piezoelectric crystals have been found to be satisfactory for such devices.], said piezoelectric bar being intended for deforming essentially by expansion or contraction [col. 20:20-25 The actual or apparent movement of the stress along the fiber causes a doppler effect or hetrodyning frequency shift.] of said bar and 
wherein the piezoelectric bar is formed of a [crystal] and in that it is intended to vibrate in mode 31 or 32 [col. 19:45-50 Piezoelectric crystals have been found to be satisfactory for such devices;.col. 3:20-25 The fiber optic waveguide can … single crystal fiber…; col. 19:10-30 There are three modes of acoustic waves which will propagate in an acoustic medium. … radial mode…longitudinal mode…torsional mode…].
Shaw is not explicit that a single crystal piezoelectric is used [col. 19:45-50 mentions appears to mention piezoelectric crystals as plural] and that the piezoelectric material should be cut so that poles of the piezoelectric crystal are parallel to the desired direction of movement [col. 25:35-67 gives the example of pressing down against the fiber as in T in fig. 17; col. 26:1-5 warns against moving along the fiber because this would case the piezoelectric to slide along the fiber]. However Weis teaches a single crystal piezoelectric configured for longitudinal mode 
It would have been obvious to implement the piezoelectric transducer surrounding optical fiber as taught by Shaw, with the single piezoelectric crystal sensor package cut for lengthening the optical fiber as taught by Weis because PZT transducers may be inexpensively made along a fiber length and may be configured to allow “stretching” of the optical fiber to be detected by interferometric light interrogation in proportion to pressure/strain along the fiber length.
Regarding claim 2, Shaw also teaches the electro-optical transducer as claimed in claim 1, comprising a housing enclosing said actuator [col. 20:55-60 birefringent, monomode fiber or a single crystal fiber 160 is surrounded by a metal electrode 161 which itself is surrounded by a concentric piezoelectric jacket material 162.], said section of optical fiber, the piezoelectric bar comprising a mobile end able to move with respect to the housing upon said expansion or said contraction of the piezoelectric bar substantially parallel to the longitudinal direction [col. 19:10-15 An acoustic transducer 136 is fastened to the end of 10 the acoustic medium. The transducer is attached in a location and in such a manner that a torsional acoustic wave 133 can be generated in the medium 134 which propagates down the medium 134 in a direction parallel to the direction of the fiber 132 through the medium.].
Regarding claim 4, Shaw also teaches the electro-optical transducer as claimed in claim 2, wherein the piezoelectric bar comprises a fixed end which is fixed with respect to the housing [col. 19:10-15 An acoustic transducer 136 is fastened to the end of 10 the acoustic medium].
Regarding claim 8, Shaw also teaches the electro-optical transducer as claimed in claim 1, comprising a housing enclosing the piezoelectric actuator and the section of optical fiber , said piezoelectric actuator comprises a plurality of piezoelectric assemblies arranged so as to form at least one pair, called longitudinal pair, of two piezoelectric assemblies whose piezoelectric bars each comprise an end that is fixed with respect to the housing and a mobile end able to move with respect to the housing under the effect of an expansion or of a contraction of said piezoelectric bar, said piezoelectric bars of the two piezoelectric assemblies of the longitudinal pair being aligned along an axis substantially parallel to the longitudinal axis and their mobile ends moving in opposite directions under the effect of an expansion of said bars or under the effect of a contraction of said piezoelectric bars parallel to the longitudinal axis, the portions of the section of fiber that 
Regarding claim 9, Shaw also teaches the electro-optical transducer as claimed in claim 1, wherein the fixed ends of the piezoelectric bars of the two piezoelectric assemblies of the longitudinal pair are positioned facing one another [fig. 14 shows piezo electrodes #163 #164 #165 #166 symmetrical around fiber in both radial and longitudinal directions].
Regarding claim 10, Shaw also teaches the electro-optical transducer as claimed in claim 8, wherein the piezoelectric actuator has a first plane of symmetry perpendicular to the axis [fig. 14 shows electrodes #163 #164 #165 #166 symmetrical around fiber in both radial and longitudinal directions].
Regarding claim 11, Shaw also teaches the transducer as claimed in claim 1, comprising a housing enclosing the piezoelectric actuator and the section of optical fiber, said piezoelectric actuator comprises a plurality of piezoelectric assemblies arranged so as to form at least one group, called transverse group , of a plurality of piezoelectric assemblies whose piezoelectric bars each comprise an end that is fixed with respect to the housing and a mobile end able to move with respect to the housing under the effect of an expansion or of a contraction of said piezoelectric bar substantially parallel to the longitudinal axis (x), said piezoelectric bars of the piezoelectric assemblies comprising at least one transverse pair of piezoelectric assemblies whose piezoelectric bars are situated respectively on either side of the longitudinal axis (x) in a direction perpendicular 
Regarding claim 12, Shaw also teaches the electro-optical transducer as claimed in claim 11, comprising four piezoelectric assemblies forming two longitudinal pairs and two transverse groups, each transverse group each comprising a transverse pair, and further comprising a housing enclosing the piezoelectric actuator and the section of optical fiber, said piezoelectric actuator comprises a plurality of piezoelectric assemblies arranged so as to form at least one pair, called longitudinal pair, of two piezoelectric assemblies whose piezoelectric bars each comprise an end that is fixed with respect to the housing and a mobile end able to move with respect to the housing under the effect of an expansion or of a contraction of said piezoelectric bar, said piezoelectric bars of the two piezoelectric assemblies of the longitudinal pair being aligned along an axis substantially parallel to the longitudinal axis and their mobile ends moving in opposite directions under the effect of an expansion of said bars or under the effect of a contraction of said piezoelectric bars parallel to the longitudinal axis, the portions of the section of fiber that are attached to the mobile ends of said piezoelectric bars surrounding the sensitive area [fig. 14 shows electrodes #163 #164 #165 #166 symmetrical around fiber in both radial and longitudinal directions].
Regarding claim 13, Shaw also teaches the electro-optical transducer as claimed in claim l,any one of the preceding claims, wherein the piezoelectric actuator has two planes of symmetry 
Regarding claim 15, Shaw as modified by Weis teaches a device for measuring a physical quantity comprising an electro-acoustic transducer as claimed in claim 1, a sensor able to deliver the electrical signal, the electrical signal being representative of a physical quantity measured by said sensor, said sensor being coupled electrically to said bar so as to supply said piezoelectric bar with electric power by way of the electrical signal [col. 18:1-10 Wireline applications of the invention present no problems in that the optical fiber communication link can be contained within the wireline which supports, powers and conveys the downhole sensor array.].
Regarding claim 16, Shaw also teaches the device for measuring a physical quantity as claimed in claim 1, comprising a plurality of piezoelectric assemblies whose respective piezoelectric bars are coupled to said sensor such that the piezoelectric bars expand simultaneously or contract simultaneously [col. 31:25-30 piezoelectric jacket has a plurality of strip electrodes formed on the outer surface of the cylinder; fig. 14 shows electrodes #163 #164 #165 #166 symmetrical around fiber in both radial and longitudinal directions].
Regarding claim 17, Shaw as modified by Weis also teaches the measurement device as claimed in claim 15, wherein the sensor comprises a plurality of sensors connected in series and/or in parallel [col. 20:25-35 Any number "n"  of sensors and corresponding bimorph modulators can be included in the series, with the terminus modulator and sensor being designated as the "nth" modulator 570 and sensor 572.].

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 4,684,215 A) and Weis (US 5,898,517) as applied in claim 1 above, and further in view of Austad (US 2004/0004907 A1).
Regarding claim 3, Shaw does not explicitly teach … and yet Austad teaches the electro-optical transducer as claimed in claim 1 wherein said piezoelectric actuator comprises a coupling device for mechanically coupling the mobile end to the section of optical fiber, said coupling device comprising a carriage fixed to a portion of the section of optical fiber and being able to move in translation with respect to the housing along the longitudinal axis, said coupling device furthermore comprising a linking unit for linking the carriage to a joining area attached to the housing, the linking unit being designed to permit a translation of the carriage with respect to the housing in the axial direction but to prevent any significant movement of the carriage with respect to the housing in a plane perpendicular to the axial direction [fig. 6 shows collars #76 through which electro-optical transmission line #34 passes as described in [0036]].
It would have been obvious to combine the optical fiber acoustic sensing as taught by Shaw, with the collars as taught by Austad so that the optical fiber may be supported at end points and therefore may bend most at the center where sensing is occurring.


    PNG
    media_image1.png
    680
    549
    media_image1.png
    Greyscale

Regarding claim 5, Shaw as modified by Austad teaches the electro-optical transducer as claimed in claim 3, wherein the linking unit comprises at least one flexion strip extending, at rest, in a plane substantially perpendicular to the longitudinal axis and linking the carriage to a joining area attached to the housing [#90 (described as #80 flexible staves in [0039]) connect #79 by way of #76 between ends of sensor cavity and are said to contract and expand].
Regarding claim 6, Shaw as modified by Austad teaches the electro-optical transducer as claimed in claim 1, wherein the strip is rotationally symmetrical about the axis [multiple #90 flexible staves are symmetric about the sensor body].
Regarding claim 7, Shaw as modified by Austad teaches the electro-optical transducer as claimed in claim 5, comprising two strips extending, at rest, in different respective planes that are substantially perpendicular to the longitudinal axis [multiple #90 flexible staves which contract and expand are shown].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 4,684,215 A), Weis (US 5,898,517), and Austad (US 2004/0004907 A1) as applied in claim 3 above, and further in view of Berthold (US 2009/0056447 A1).
Regarding claim 14, Bedwell does not explicitly teach … and yet Berthold teaches the electro-optical transducer as claimed in claim 3, wherein the carriage and/or the joining area and/or the housing are made from a material having a coefficient of thermal expansion of less than 10.10-6/K-1 at 15°C and at atmospheric pressure [0029 optical sensor that may be used for seismic sensing; 0036 first tube #32 housing the optical fiber assembly…tubes…may be made of metal, glass and/or a suitable material for housing the optical fiber assembly].
It would have been obvious to manufacture the housing as taught by Bedwell, with the materials of glass/metal as taught by Berthold so that they are resistant to fouling in a water environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645